NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              BRYAN B., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, E.B., B.B., Appellees.

                              No. 1 CA-JV 16-0304
                                FILED 1-10-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD31393
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee Department of Child Safety
                          BRYAN B. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.


J O N E S, Judge:

¶1           Bryan B. (Father) appeals the juvenile court’s order
terminating his parental rights to E.B. and B.B. (the Children). For the
following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In October 2015, the Department of Child Safety (DCS) took
temporary custody of the Children, then ages two and three, and filed a
petition alleging they were dependent as to Father on the grounds of
neglect, substance abuse, and domestic violence. Although Father denied
the allegations, he failed to appear at the contested hearing. The juvenile
court found the Children dependent as to Father and adopted a case plan
of family reunification and an alternate, concurrent case plan of severance
and adoption.2

¶3             By April 2016, Father had yet to participate in urinalysis
testing or substance abuse treatment and been closed out of visitation
services for lack of contact, and the juvenile court changed the case plan to
severance and adoption. DCS immediately moved to terminate Father’s
parental rights to the Children, alleging severance was warranted because:
(1) Father was unable to parent the Children because of a history of chronic
abuse of methamphetamine; and (2) Father substantially neglected or
willfully refused to remedy the circumstances causing B.B., then under


1      We view the facts in the light most favorable to upholding the
juvenile court’s order terminating parental rights. Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010) (citing Manuel M. v. Ariz.
Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008)).

2     The Children were also adjudicated dependent as to their mother
and her parental rights were later terminated, but she is not a party to this
appeal.



                                     2
                          BRYAN B. v. DCS, et al.
                           Decision of the Court

three years of age, to be in an out-of-home placement within the statutory
timeframe. See Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(3), (8)(b).3

¶4            The juvenile court set an initial severance hearing on May 23,
2016, at 9:00 a.m. Father was not present when the hearing began. The
court found Father had notice of the hearing, had been advised of the
consequences of failing to appear, and had not shown good cause for his
absence, and therefore concluded he waived his right to contest the
allegations of the motion for termination. The court proceeded in Father’s
absence and, by the time Father finally arrived at the court at 9:45 a.m., had
received exhibits and testimony from the DCS case worker, heard closing
arguments from the parties, and announced on the record its finding that
DCS had proved severance was warranted on the grounds of substance
abuse. The court then found DCS had also proved that severance was
warranted as to B.B. based upon the length of time in out-of-home care and
that severance was in both Children’s best interests.

¶5             Father advised he was forty-five minutes late to the hearing
because he “was in a cab . . . stuck in a traffic jam.” The juvenile court
denied Father’s oral motion to set aside its findings regarding Father’s
failure to appear and waiver of rights, directed him to renew it in writing if
he could do so in good faith, and entered an order terminating Father’s
parental rights to the Children. Father filed a written motion to set aside
the judgment, arguing Father “cannot be deemed responsible for being late
to Court in a situation . . . w[h]ere father is totally dependent on public
transportation.” The court denied the motion to set aside, and Father timely
appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235(A), 12-
120.21(A)(1), -2101(A)(1), (2), and Arizona Rule of Procedure for the
Juvenile Court 103(A). See M & M Auto Storage Pool, Inc. v. Chem. Waste
Mgmt., Inc., 164 Ariz. 139, 141 (App. 1990) (“An order denying or granting
a motion to set aside a judgment . . . is appealable as a ‘special order made
after final judgment.’”) (citations omitted).

                               DISCUSSION

¶6             Although the right to the custody and control of one’s
children is fundamental, it is not absolute. See Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-12 (2000). If a parent is properly served
with a motion for termination, has notice of a hearing, and is advised of the
consequences for failing to appear, but does not appear and no good cause


3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                      3
                          BRYAN B. v. DCS, et al.
                           Decision of the Court

is shown for that failure, the juvenile court may find the parent waived his
rights and is deemed to have admitted the statutory bases for termination
as alleged in the motion. See A.R.S. § 8-863(C); see also Ariz. R.P. Juv. Ct.
66(D)(2); Christy A. v. Ariz. Dep’t of Econ. Sec., 217 Ariz. 299, 304, ¶¶ 13-14
(App. 2007). To show good cause to set aside a termination order, a parent
must show: “(1) mistake, inadvertence, surprise or excusable neglect exists,
and (2) a meritorious defense to the claims exists.” Christy A., 217 Ariz. at
304, ¶ 16 (citations omitted). Conduct is excusable if it “is such as might be
the act of a reasonably prudent person under the same circumstances.” City
of Phx. v. Geyler, 144 Ariz. 323, 331-32 (1985) (citing Coconino Pulp & Paper
Co. v. Marvin, 83 Ariz. 117, 120 (1957)).

¶7             Father does not dispute he was properly served with the
motion for termination and had previously received notice that his parental
rights could be terminated if he failed to attend proceedings without good
cause; Father argues only that the juvenile court erred in concluding he
lacked good cause for his failure to appear because his “rel[iance] on public
transportation . . . caused him to be late to the initial severance hearing.”
“We review the court’s finding that a parent lacked good cause for her
failure to appear for an abuse of discretion and will reverse only if ‘the
juvenile court’s exercise of that discretion was manifestly unreasonable, or
exercised on untenable grounds, or for untenable reasons.’” Marianne N. v.
Dep’t of Child Safety, 240 Ariz. 471, 475, ¶ 15 (App. 2016) (quoting Adrian E.
v. Ariz. Dep’t of Econ. Sec., 215 Ariz. 96, 101, ¶ 15 (App. 2007)).

¶8             Reasonable evidence supports the determination that Father
did not have good cause for his failure to appear. This Court has previously
held a parent’s “excuse that she was required to arrange her own
transportation is insufficient to establish good cause for failure to appear,”
noting “all parties to a dependency action are solely responsible for
arranging their own transportation.” Bob H. v. Ariz. Dep’t of Econ. Sec., 225
Ariz. 279, 282, ¶¶ 11-13 (App. 2010). Despite being given an opportunity to
file a written motion and the guardian ad litem’s comment that she would
“like to see some proof that [Father] was in a cab,” Father did not provide
any documentation to support that fact or otherwise indicate he had acted
reasonably in coordinating his transportation and allowing sufficient time
to travel to the hearing. Moreover, Father has not identified any
meritorious defense to the allegations of the termination motion. On this
record, Father has shown no abuse of discretion. See, e.g., Marianne N., 240
Ariz. at 475-76, ¶¶ 16-17 (affirming finding of lack of good cause where
parent did not provide any evidence or testimony to support her assertion
that she had been advised the hearing was on a different date and parent
did not have a meritorious defense); Adrian E., 215 Ariz. at 101-02, ¶ 19


                                      4
                          BRYAN B. v. DCS, et al.
                           Decision of the Court

(same where parent testified he lost the notice and could not recall the dates
set for trial); Christy A., 217 Ariz. at 305, ¶¶ 18-19 (same where DCS
caseworker disputed parent’s claim that she had advised the parent the trial
had been continued and parent had no meritorious defense).

                              CONCLUSION

¶9             Father does not challenge the juvenile court’s findings in
support of severance, and because we find no error in the determination
that he failed to appear without good cause, the order terminating Father’s
parental rights to the Children is affirmed.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5